DETAILED ACTION
Claims 1-9 are cancelled. claims 10-21 are new. Claims 10-21 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method recited in claims 10-19 and the computer program product recited in claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The Examiner notes that the specification refers to Fig. 1 as illustrating “a method and a system”; however, only a system is shown in Fig. 1 and no specific method and corresponding steps were identified.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-17 are objected to because of the following informalities:
Claim 12: “the same” (line 5) should have been –a same—.
Claims 13-14 inherit the features of claim 12 and are objected to accordingly.
Claim 13: “an installation” (line 2) and “the same” (line 4) should have been –the installation— and –a same—, respectively.
Claim 15: “first component” (line 2) should have been –first machine-learned component—.
Claim 16 inherits the features of claim 15 and is objected to accordingly.
Claim 17: “the component” (line 3) should have been –a component—.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the predicting or determining" in line 7. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to the predicting or determining associated with the first installation component as recited in claim 10 or to predicting or determining associated with the second installation component.
For the following analysis, the Examiner will consider the limitation “the predicting or determining” recited in line 7 as referring to –the predicting the process success of the at least one second installation component or the determining the value for the configuration parameter of the at least one second installation component—.
Claim 16 recites the limitation "the predicting or determining" in line 7. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to the predicting or determining associated with the first installation component as recited in claim 10 or to predicting or determining associated with the second installation component.
For the following analysis, the Examiner will consider the limitation “the predicting or determining” recited in line 7 as referring to –the predicting the process success of the at least one second installation component or the determining the value for the configuration parameter of the at least one second installation component—.
Claim 17 recites “The method of claim 10, wherein at least one of: the method further comprises making…; or at least one object model comprises…” in lines 1-5. However, it is not clear if this claim is further limiting the method recited in claim 10, or if it is introducing a new “object model” that is unrelated to the first object model recited in claim 10, or if it is both introducing a new method step and further defining the object model recited in the new step.
For the following analysis, the Examiner will consider the limitation “” recited in claim 17 as referring to –The method of claim 10, wherein the method further comprises: making…; and wherein the at least one object model comprises…”.
Claim 19 depends on claim 10 and recites the limitation “the at least one sensor…; the at least one actuator…; or the at least one actuator…” in lines 2-3. However, neither claim 10 nor claim 19 disclose a sensor and/or actuator prior to this limitation. On the other hand, claim 18 discloses these components. Therefore, it is not clear if claim 19 should depend on claim 18 or if the sensor and actuator listed in claim 19 should be new elements.
For the following analysis, the Examiner will consider claim 19 as depending on claim 18; i.e. claim 19 as reciting –The method of claim 18— in line 1.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites “The method of claim 10, wherein at least one installation component comprises” (lines 1-2) and lists possible elements of the installation component. However, claim 10 is directed to a method and does not disclose “at least one installation component” (instead discloses a “first installation component”). That is, claim 18 neither introduces a further limitation to the method nor to the elements associated with the method but instead identifies a separate and new installation component.  Therefore, claim 18 is in improper dependent form as it fails to further limit the subject matter of claim 10 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 inherits the features of claim 18 and is rejected accordingly.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 21 is directed to “A computer program product for analyzing and/or configuring an industrial installation, which includes at least one first installation component for capturing, handling, and/or machining at least one first object, the computer program product comprising program code stored on a non-transient, computer-readable storage medium”. Specifically, claim 21 is directed to a computer program product comprising program code which is software. 
The Examiner notes that even though the claim discloses the program product being stored on “a non-transient computer-readable storage medium”, claim 21 does not specify this medium being a part of the product. That is, the program code is stored on some computer-readable storage medium but the program product itself still encompasses software embodiments which do not fall within at least one of the four categories of patent eligible subject matter. See MPEP §2106.
In order to overcome this rejection, the Examiner suggests amending claim 21 to disclose that the computer program product includes –a non-transitory computer-readable storage medium storing program code—. Note that, this suggestion is for overcoming the rejection under 35 U.S.C. §101 directed to claim 21 and does not guarantee an allowance. Furthermore, amendments must be made in view of the original disclosure in order to avoid introducing new matter.

Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to claim 10: Claim 10 recites a method for analyzing and/or configuring an industrial installation, which includes at least one first installation component for capturing, handling, and/or machining at least one first object, the method comprising: at least one of: predicting a process success of the first installation component, or determining a value for a configuration parameter of the first installation component; wherein the predicting or determining is based on at least one first object model of the first object with the aid of at least one first machine-learned component model of the first installation component. 
Based upon consideration of all of the relevant factors with respect to claim 10 as a whole, the claim is determined to be directed to a judicial exception (i.e. an abstract idea).
Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP §2111. Based on the specification’s definition of an “installation component” as meaning that a robot, and the plain meaning of the other terms, the broadest reasonable interpretation of claim 10 is a method for analyzing and/or configuring an industrial installation by predicting a process success of an installation component and/or determining a configuration parameter value of the installation component with the aid of a component model. No particular configuration of the industrial installation and/or the installation component is implemented utilizing the prediction and/or the parameter value; i.e., the method only requires prediction of an outcome or determination of a value with the aid of a model. 
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP §2106.03. The claim recites at least one step or act, including predicting a process success and determining a value for a configuration parameter. Thus, the claim is a process, which is one of the statutory categories of invention.
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the limitations “predicting a process success of the first installation component” or “determining a value for a configuration parameter of the first installation component” recited in claim 10 can be performed mentally by making a prediction for an outcome of a robot’s functions or determining a parameter value for a robot. Such opinions, evaluations, and judgements are classified under “mental processes” abstract grouping. See MPEP §2106.04(a)(1).
Accordingly, claim 10 does recite a judicial exception (i.e. an abstract idea).
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
In this case, the additional elements are: (i) “an industrial installation”, (ii) “a first installation component”, (iii) “a first object”, (iv) “at least one first object model of the first object”, and (v) “the aid of at least one first machine-learned component model of the first installation component”.
Regarding the limitations (i)-(iii), these limitations are directed to an industrial installation comprising a robot (i.e. an installation component) for capturing, handling and/or machining an object, which are conventional and well-known in the art as described by the Applicant in the background section of the specification, and, as currently presented in the claim, do not employ the abovementioned judicial exception; neither the prediction step nor the determination step present any type of effect on the limitations (i)-(iii) as recited in the claim. As such, the limitations (i)-(iii) fail to integrate the judicial exception into a practical application.
The limitations (iv) and (v), as presented in the claim, identify the prediction and determination steps as being based on an object model with the aid of a machine-learned component model. These limitations are nothing more than an attempt to generally link the judicial exception to a technological environment without identifying any specifics regarding the object model and/or the machine-learned component model and/or how they affect the prediction and/or determination steps. As such, merely stating the prediction and determination steps are “based on” the limitations (iv) and (v) is not satisfactory to integrate the judicial exception into a practical application since a human operator can observe an object model with the aid of a machine-learned component and still mentally perform the prediction and/or determination steps of the claimed method. Thus, the limitations (iv) and (v) fail to integrate the judicial exception into a practical application in a meaningful manner.
These additional elements, in combination, also fail to integrate the judicial exception into a practical application since none of the limitations (i)-(v) employ the abovementioned judicial exception, and the limitations (iv)-(v) are nothing more than an attempt to generally link the use of the judicial exception to a technological environment without actually integrating the judicial exception into a practical application.
Consequently, the additional elements recited in limitations (i)-(v), both individually and in combination, fail to integrate the judicial exception as a whole into a practical application in a meaningful manner.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
As discussed above with respect to Step 2A Prong Two, the additional elements (i)-(iii) are directed to an industrial installation comprising a robot (i.e. an installation component) for capturing, handling and/or machining an object in general which are known in the art as described in the background section of the instant application; and the additional elements (iv)-(v) are directed to mere digital instructions (i.e. instructions for the object model and the machine-learned component model) in general without any specifics to identify how, if any, affects they have on the actual performance of the prediction and determination steps. Therefore, the additional elements (i)-(v) do not add an inventive concept to claim 1.
Furthermore, even when considered in combination, these additional elements represent no more than utilizing generic an industrial installation comprising a robot that operates in accordance with a digital representation of an object in a conventional manner which does not add an inventive concept to claim 10.
Therefore, claim 10 as a whole does not amount to significantly more than the judicial exception.
Consequently, claim 10 is not eligible.

With respect to claims 11-19: Claims 11-19 are directed to a method that depends on claim 10 and, in view of the above discussion with respect to claim 10, are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more because:
Claim 11 utilizes a “second installation component” and implements the same method in accordance with the second installation component which does not integrate the abovementioned judicial exception into a practical application due to the similar reasons as discussed with respect to the “first installation component” recited in claim 10.
Claims 12-14 identify details regarding how a component model is trained utilizing conventional and well-known techniques in the art (e.g. neural networks) without providing any details regarding how these techniques are utilized and/or how, if any, affects they have on the abovementioned judicial exception, which consequently fails to integrate the judicial exception into a practical application and/or present an inventive concept.
Claim 14-15 utilizes a “host” (i.e. a computer) to perform the prediction and the determination steps. However, the claimed “host” is a generic computing device as known in the art which does not provide a meaningful manner to integrate the judicial exception into a practical application and/or add an inventive concept since any type of generic computing device known in the art can be utilized to perform the prediction and determination steps as recited in the claims.
Claim 17 identifies details regarding an “object model” but does not identify how this object model is utilized and/or how it affects the prediction and/or determination steps. Therefore, claim 17 fails to integrate the judicial exception into a practical application and/or present an inventive concept.
Claims 18-19 identify details of an installation component but does not identify how these components affect, if any, the prediction and/or determination steps and/or how they are utilized for performing the method. Furthermore, the listed additional elements (i.e. optical sensors, electromotive actuators, robots) are generic and well-known elements in the art. Therefore, claims 18-19 neither integrate the judicial exception into a practical application in a meaningful manner nor present an inventive concept.

With respect to claim 20: Claim 20 is directed to a system comprising means for performing active functions corresponding to the method disclosed in claim 10. In view of the reasons discussed above with respect to claim 10, claim 20 is also rejected under 35 U.S.C. 101 because the claimed system is directed to an abstract idea without significantly more. The Examiner notes that, the claimed “means” correspond to generic processing units, such as a CPU or a GPU, as described in the specification which fail to integrated the judicial exception into a practical application and/or present an inventive concept since any type of processing units known in the art can be utilize to implement the recited functions of the system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vijayanarasimhan et al. (US 2017/0252924 A1; from IDS filed on 01/22/2021; hereinafter Vijayanarasimhan).

With respect to claim 10, Vijayanarasimhan teaches: A method for analyzing and/or configuring an industrial installation (see e.g. Fig. 1A; and paragraphs 48, 53), which includes at least one first installation component (see e.g. Fig. 1A: “180A”; and paragraph 49: “robots 180A and 180B are illustrated in FIG. 1A”) for capturing, handling, and/or machining (see e.g. paragraph 49: “Robots 180A and 180B are “robot arms” having multiple degrees of freedom to enable traversal of grasping end effectors 182A and 182B along any of a plurality of potential paths to position the grasping end effectors 182A and 182B in desired locations”) at least one first object (see e.g. Fig. 1A: “191 A”; paragraph 44: “grasp of one or more objects by the end effector”; and paragraphs 51-52), the method comprising: 
at least one of: 
predicting a process success of the first installation component (see e.g. paragraph 44: “a measure indicating a probability of successful grasp of one or more objects by the end effector”), or 
determining a value for a configuration parameter (see e.g. paragraph 66: “A grasp measure 177 and STN parameters 178 are generated”; and paragraphs 68-69) of the first installation component (see e.g. paragraph 69: “One or more processors of a robot may determine whether to execute the end effector motion vector 162, attempt a grasp, or execute a corrective trajectory based on the grasp measure 177 and the semantic feature(s) 180”); 
wherein the predicting or determining is based on at least one first object model of the first object (see e.g. paragraph 47: “generate… measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; and paragraph 59) with the aid of at least one first machine-learned component model of the first installation component (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; and paragraph 60).

With respect to claim 11, Vijayanarasimhan teaches: The method of claim 10, further comprising: 
at least one of: 
predicting a process success of at least one second installation component (see e.g. Fig. 1A: “180B”; paragraph 44: “a measure indicating a probability of successful grasp of one or more objects by the end effector”; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”), or 
determining a value for a configuration parameter (see e.g. paragraph 66: “A grasp measure 177 and STN parameters 178 are generated”; and paragraphs 68-69) of the at least one second installation component (see e.g. paragraph 69: “One or more processors of a robot may determine whether to execute the end effector motion vector 162, attempt a grasp, or execute a corrective trajectory based on the grasp measure 177 and the semantic feature(s) 180”; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”); 
wherein the predicting or determining is based on at least one of: 
at least one of the first object model or at least one second object model of a second object (see e.g. Fig. 1A: “191B”; paragraph 47: “generate… measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; and paragraphs 52, 59), with the aid of at least one second machine-learned component model of the at least one second installation component (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 60; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”), or 
the at least one second object model of the second object (see e.g. paragraph 47: “generate… measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 52: “Objects 191B include a pencil, a stapler”; and paragraph 59), with the aid of the first machine-learned component model of the first installation component (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 51: “Objects 191A include… a stapler, and a pencil”; and paragraphs 54, 60).

With respect to claim 12, Vijayanarasimhan teaches: The method of claim 10, wherein at least one component model of an installation component is at least one of:
trained based on one or more object models (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”) of at least one of: 
a) the first object (see e.g. paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform”; and paragraphs 51, 59), 
b) at least one second object (see e.g. paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform”; and paragraphs 52, 59) of the same type as the first object (see e.g. paragraph 51: “objects having one or more of the features that are the same (e.g., objects all having a first classification) may be provided”; and paragraph 52: “objects having one or more of the features that are the same (e.g., objects all having a first classification) may be provided”), or 
c) at least one second object (see e.g. paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform”; paragraphs 52, 59) of a different type than the first object (see e.g. paragraph 51: “objects having one or more different features that are the same (e.g., objects all having a second classification) may be provided”; and paragraph 52: “objects having one or more different features that are the same (e.g., objects all having a second classification) may be provided”); 
trained at least partially before installation of the installation component; or 
has a neural network (see e.g. paragraph 44: “deep neural network may be utilized”).

With respect to claim 13, Vijayanarasimhan teaches: The method of claim 12, wherein: 
the at least one component model of an installation component is trained based on more than one different object models (see e.g. paragraph 60: “The training engine 120 trains one or more of the networks 125, 126, and 127 of semantic grasping model 124 based on the training examples of training examples database 117. The training engine 120 may utilize some training examples of training examples database 117 to train only the grasp CNN 125. For example, some training examples of training examples database 117 may include an image observed at a corresponding time step (Iti), an end effector motion vector (pTi−pti) from the pose at that time step to the one that is eventually reached (the final pose of the grasp attempt), and the grasp success label (li)”; and paragraphs 51-52); and 
the different object models are of the same type (see e.g. paragraph 59: “assign a grasped object label to a grasp attempt based on that grasp attempt being from a collection of objects all having that label (e.g., a “toothbrush” label when an object is grasped from a plurality of objects that are all “toothbrushes”)”; and paragraphs 51-52).

With respect to claim 14, Vijayanarasimhan teaches: The method of claim 12, wherein the neural network is a deep neural network (see e.g. paragraph 44: “deep neural network may be utilized”).

With respect to claim 15, Vijayanarasimhan teaches: The method of claim 10, further comprising: 
making the first component model of the first installation component and the first object model of the first object available to a host (see e.g. paragraph 54: “all or aspects of training example generation system 110 may be implemented on one or more computer systems that are separate from, but in network communication with, robots 180A and 180B”; and paragraph 84: “another computer system, such as a processor and/or robot control system of robot 180A, 180B, 825, and/or a processor of training example generation system 110 and/or other system”); 
wherein the host predicts the process success and determines the value for the configuration parameter, respectively (see e.g. paragraph 54: “all or aspects of training example generation system 110 may be implemented on one or more computer systems that are separate from, but in network communication with, robots 180A and 180B”; and paragraph 84: “generating training examples based on data associated with grasp attempts of robots. For convenience, the operations of the flow chart are described with reference to a system that performs the operations. This system may include one or more components of a robot and/or another computer system, such as a processor and/or robot control system of robot 180A, 180B, 825, and/or a processor of training example generation system 110 and/or other system that may optionally be implemented separate from a robot”).

With respect to claim 16, Vijayanarasimhan teaches: The method of claim 15, further comprising: 
at least one of: 
predicting with the host (see e.g. paragraph 54: “all or aspects of training example generation system 110 may be implemented on one or more computer systems”) a process success of at least one second installation component (see e.g. Fig. 1A: “180B”; paragraph 44: “a measure indicating a probability of successful grasp of one or more objects by the end effector”; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”), or 
determining with the host (see e.g. paragraph 54: “all or aspects of training example generation system 110 may be implemented on one or more computer systems”) a value for a configuration parameter (see e.g. paragraph 66: “A grasp measure 177 and STN parameters 178 are generated”; and paragraphs 68-69) of the at least one second installation component (see e.g. paragraph 69: “One or more processors of a robot may determine whether to execute the end effector motion vector 162, attempt a grasp, or execute a corrective trajectory based on the grasp measure 177 and the semantic feature(s) 180”; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”); 
wherein the predicting or determining is based on at least one of: 
at least one of the first object model or at least one second object model of a second object (see e.g. Fig. 1A: “191B”; paragraph 47: “generate… measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; and paragraphs 52, 59), with the aid of at least one second machine-learned component model of the at least one second installation component (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 60; and paragraph 54: “all or aspects of training example generation system 110 may be implemented on robot 180A and/or robot 180B (e.g., via one or more processors of robots 180A and 180B). For example, robots 180A and 180B may each include an instance of the training example generation system 110”), or 
the at least one second object model of the second object (see e.g. paragraph 47: “generate… measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 52: “Objects 191B include a pencil, a stapler”; and paragraph 59), with the aid of the first machine-learned component model of the first installation component (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraph 47: “spatial transform may be applied to the semantic deep neural network to generate, over that network, measure(s) indicating feature(s) of an object present in the spatial transform. Whether a grasp is attempted by a grasping end effector may be based on the predicted measure of a successful grasp and/or which feature(s) are indicted as present in the spatial transform”; paragraph 51: “Objects 191A include… a stapler, and a pencil”; and paragraphs 54, 60).

With respect to claim 17, Vijayanarasimhan teaches: The method of claim 10, wherein at least one of: 
the method further comprises making at least one object model of an object (see e.g. paragraph 44: “a current image captured by a vision sensor”) available to the component model (see e.g. paragraph 44: “trained grasp deep neural network may be utilized to generate, based on a current image captured by a vision sensor associated with a robot: 1) a measure indicating a probability of successful grasp of one or more objects by the end effector; and 2) spatial transformation parameters”; and paragraphs 51-52) with the aid of at least one of the first installation component (see e.g. paragraph 50: “vision sensor 184A is mounted at a fixed pose relative to the base or other stationary reference point of robot 180A”) or at least one second installation component (see e.g. paragraph 50: “Vision sensor 184B is also mounted at a fixed pose relative to the base or other stationary reference point of robot 180B”); or 
at least one object model comprises at least one of: 
image data of the object (see e.g. paragraph 50: “Vision sensors 184A and 184B are sensors that can generate images”), 
dimensions of the object (see e.g. paragraph 50: “Vision sensors 184A and 184B are sensors that can generate images related to shape… depth… The vision sensors 184A and 184B may be, for example, monographic cameras, stereographic cameras, and/or 3D laser scanners”), or 
at least one of mechanical, thermal, electrical, or optical parameters of the object (see e.g. paragraph 50: “Vision sensors 184A and 184B are sensors that can generate images related to shape, color, depth”).

With respect to claim 18, Vijayanarasimhan teaches: The method of claim 10, wherein at least one installation component comprises at least one of: 
at least one sensor (see e.g. paragraph 50: “Vision sensors 184A and 184B are sensors that can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors”; and Fig. 1A); 
at least one actuator (see e.g. paragraph 49: “robots 180A and 180B each further controls the two opposed “claws” of their corresponding grasping end effector 182A, 182B to actuate the claws between at least an open position and a closed position”; and Fig. 1A); 
at least one machine tool; or 
at least one conveyor.

With respect to claim 19, Vijayanarasimhan teaches: The method of claim 10, wherein at least one of: 
the at least one sensor is an optical sensor (see e.g. paragraph 50: “Vision sensors 184A and 184B are sensors that can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors”; and Fig. 1A); 
the at least one actuator is an electromotive actuator (see e.g. paragraph 72: “generate one or more motion commands to cause one or more of the actuators that control the pose of the end effector to actuate”; paragraph 49; and Fig. 1A); or 
the at least one actuator is a robot (see e.g. paragraph 49: “Robots 180A and 180B are “robot arms” having multiple degrees of freedom to enable traversal of grasping end effectors 182A and 182B”; and Fig. 1A).

With respect to claim 20: Claim 20 is directed to a system comprising means for implementing active functions corresponding to the method disclosed in claim 10; please see the rejection directed to claim 10 above which also covers the limitations recited in claim 20. Note that, Vijayanarasimhan further discloses a system (see e.g. Fig. 9: “computing device 910”) comprising appropriate means (see e.g. Fig. 9: “Processor(s) 914”) for implementing active functions corresponding to the method disclosed in claim 10 (see e.g. paragraphs 148, 152).

With respect to claim 21: Claim 21 is directed to a computer program product comprising program code, when executed on a computer, cause the computer to perform active functions corresponding to the method disclosed in claim 10; please see the rejection directed to claim 10 above which also covers the limitations recited in claim 21. Note that, Vijayanarasimhan further discloses a computer-readable medium storing instructions executable by a processor to implement active functions corresponding to the method disclosed in claim 10 (see e.g. paragraph 30).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0152054 A1 by Ishikawa et al. discloses calculating operational success associated with gripping probability of a robot and adjusting values of a neural network associated with the operations of the robot (see paragraphs 65, 99).
US 10,981,272 B1 by Nagarajan et al. discloses a neural network learning model for robotic operations by analyzing successful processes performed by robots and changing parameters of the robots accordingly (see from columns 12, line 51 to column 13, line 19).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194